Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 9-27-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,510,572 to Aldana et al. in view of U.S. Patent Application Publication No. 2008/0134568 to Cowan et al.
Referring to claims 1, 3 and 11, Aldana et al. discloses a modular lamp system for breeding and stimulation of insects/tropical insects reproduction and corresponding method of use comprising, lamps emitting light in the range of 400-800 nm and at least one lamp with a peak emission in a range of 370-410 nm – see wavelengths detailed in column 14 lines 28-67 and see table 1 in columns 15-16 detailing multiple lights emitting at 400-800nm and further detailing light at between 70-410nm with 400nm UVA being within the claimed range. Aldana et al. does not disclose the light intensity of the modular lamp system measured at 50 cm from the light source of the modular lamp system is no less than 5000 lx with irradiance in the spectral range of 350-1000 nm at the level of 35-50 W/m2, wherein no less than 95% of the irradiance is in the range of 350-700 nm, and wherein the irradiance in the spectral range of 370-410 nm is 25-80% of irradiance in the range of 350-700 nm and is no less than 10 W/m2. However, applicant places no criticality on these claimed light properties in that as seen in applicant’s originally filed specification only the criticality of the light wavelengths is discussed and Aldana et al. discloses the claimed wavelengths as detailed earlier. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. and include the lights having the claimed illumination properties, so as to yield the predictable result of ensuring the lights provide the desired intensity. Aldana et al. does not disclose the lamps are LEDs and does not disclose the lamps can maintain irradiance at the claimed percentages at the claimed wavelengths. Cowan et al. does disclose using LED lights on insects – see for example figures 2-9 at the claimed wavelengths – see figures 2-9 and therefore can irradiate light at the claimed percentages and wavelengths. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. and make the lights LEDs as disclosed by Cowan et al. 
Referring to claim 2, Aldana et al. as modified by Cowan et al. does not disclose all lamps included in the system are controlled independently. However, it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. as modified by Cowan et al. and add the lights being controlled independently, so as to yield the predictable result of ensuring the proper amounts of each type of light are provided at the desired intensities. 
Referring to claim 4, Aldana et al. as modified by Cowan et al. further discloses the light intensity in the range of 370-410 nm is higher than the intensity of sunlight in this range – see for example column 14 lines 28-67 of Aldana et al.
Referring to claim 5, Aldana et al. as modified by Cowan et al. further discloses at least one lamp has a peak emission of 385 nm – see for example the wavelengths detailed in column 14 lines 28-67 and in table 1 of columns 15-16 of Aldana et al.
Referring to claim 6, Aldana et al. as modified by Cowan et al. further discloses a lamp having a peak emission of 405 nm – see for example the wavelengths detailed in column 14 lines 28-67 and in table 1 of columns 15-16 of Aldana et al.
Referring to claim 7, Aldana et al. as modified by Cowan et al. does not disclose lamps of a total nominal power of about 120 W. However, it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. as modified by Cowan et al. and have the lamps use any desired amount of power including the claimed 120 W, so as to yield the predictable result of making the device more cost effective via lower power consumption. 

Referring to claim 9, Aldana et al. as modified by Cowan et al. further discloses a lamp having a peak emission of about 375 nm – see for example the wavelengths detailed in column 14 lines 28-67 and in table 1 of columns 15-16 of Aldana et al.
Referring to claims 10 and 13, Aldana et al. as modified by Cowan et al. further discloses the system is installed in a closed breeding chamber – see chambers detailed in figures 1-5 of Aldana et al.
Referring to claim 12, Aldana et al. as modified by Cowan et al. further discloses the insects are non-native to-the temperate climate zones – see the insects detailed for example in column 3 lines 9-21 of Aldana et al.
Referring to claims 16 and 20, Aldana et al. as modified by Cowan et al. does not disclose the closed breeding chamber has a height lower than about 120 cm. However, it would have been obvious to one of ordinary skill in the art to take the device/method of Aldana et al. as modified by Cowan et al. and make the breeding chamber of any desired dimensions including the height lower than 120cm as claimed, so as to yield the predictable result of making the chamber of sufficient size to house the desired quantity of insects.
Referring to claims 17 and 21, Aldana et al. as modified by Cowan et al. does not disclose the closed breeding chamber has a bottom surface area equal to or smaller than about 0.32 m2. However, it would have been obvious to one of ordinary skill in the art to take the device/method of Aldana et al. and Cowan et al. and make the chamber of any desired dimensions and size including having the bottom surface area as claimed, so as to yield the 
Referring to claim 18, Aldana et al. as modified by Cowan et al. further discloses the insects are selected from Hermetia illucens and locusts – see for example column 3 lines 9-21 of Aldana et al.
Referring to claim 19, Aldana et al. as modified by Cowan et al. does not disclose the locusts are Locusta migratoria or Schistocerca gregaria. However, it would have been obvious to one of ordinary skill in the art to take the device of Aldana et al. as modified by Cowan et al. and use any suitable insects in the device including the locusts as claimed, so as to yield the predictable result of allowing the user to use the device with any desired insects to be processed. 

Response to Amendment

3.	The affidavit/declaration under 37 CFR 1.132 filed 9-27-21 is insufficient to overcome the rejection of claims 1-13 and 16-21 based upon Aldana et al. as modified by Cowan et al. as set forth in the last Office action because: the Aldana et al. discloses the claimed light wavelengths as seen in paragraphs 2 and 4 of the last office action dated 4-27-21 and detailed in paragraph 2 of this office action. Further, Cowan et al. discloses using lights to manipulate the behavior of insects so as to attract insects including both males and females as seen for example in paragraphs [0005] and [0014] thru [0015], and with both males and females being attracted to the light would allow for an increase in mating activity and reproduction given the light providing for both the males and females to be in close proximity. Further, as seen in paragraphs [0004] thru [0005] of Cowan et al., both pheromones and lights can be used to manipulate insect .

Response to Arguments

4.	Regarding the prior art rejections of claims 1-13 and 16-21, applicant argues that the Aldana et al. reference US 9510572 and Cowan et al. reference US 2008/0134568 do not disclose the lamp system stimulates tropical insect mating and reproduction. Aldana et al. discloses a lamp system to stimulate insect mating and reproduction as seen for example in the abstract. Further, the device/method of Aldana et al. as modified by Cowan et al. is capable of being used with any type of insect including tropical insects in that there is no disclosure in Aldana et al. and Cowan et al. that would prohibit the use with tropical insects. Further, the use of the lamp system on tropical insects is detailed in the preamble of the claims and as detailed earlier the device/method of Aldana et al. as modified by Cowan et al. is at least capable of being used on tropical insects. Further, Cowan et al. discloses as seen in paragraphs [0004] thru [0005] of Cowan et al., that both pheromones and lights can be used to manipulate insect behavior and therefore does not teach away from using lights to be used to attract insects. Further, paragraph [0033] discloses mating of insects in a petri dish without the use of lights but in areas having a greater volume than a petri dish the use of lights would better provide for attracting insects and would provide for better chances of mating and therefore this particular passage related to a petri dish is not commensurate with larger enclosures such as detailed in Aldana et al. . Further, Aldana et al. discloses using a lamp system with insects such as those claimed in claim 18 as 

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643